DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The status of the claims is as follows:
Claims 17-24, filed on 8 November 2021, are pending.
Claims 17,19 and 22 have been amended
Claims 17-24 have been hereby examined.  

Withdrawn Rejections
Rejection of claims 17-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodman et al, Heifetz et al, Shin et al,  Havukkala et al and Menkhaus et al has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al (May 2007. WO2007049829 A1), Twyman, R. (2004. Host plants, systems and expression strategies for molecular farming. in Molecular Farming. Ed. Fisher & Schillbers. pgs 191-216),  Heifetz et al (April 2000, WO00/20612),  Forner et al (2007. The red fluorescent protein eqFP611: Application in subcellular localization studies in higher plants. BMC Plant Biology. 7:28: 1-12) and Menkhaus et al (2004. Consideration for the recovery and recombinant proteins from plants. Biotechnol. Prog. 20: 1001-1014).

The claims are broadly drawn to a plant cell or an artificial construct containing a nucleic acid encoding an angiogenin wherein the nucleic acid  comprises an N-terminal plant signal peptide that when expressed as the N-terminus of an angiogenin protein drives angiogenin accumulation to a sub-cellular component selected from mitochondria, chloroplast, nucleus and nucleolus and a nucleotide sequence encoding a functional angiogenin selected from the group consisting of SEQ ID NO: 52, variants of SEQ ID NO: 52 having at least 95% identity to the full length sequence and nucleotide sequences encoding the same amino acid sequence as SEQ ID NO: 52, wherein the N-terminal signal sequence from one or more of the 4-amino-acid sequence NTPP (SEQ ID NO: 53), an N-terminal MTS, a nucleotide sequence encoding oleosin, or an N-terminal NLS or NOS and wherein said nucleic acid provides for a production of angiogenin protein at a level of between approximately 5 and 30% (weight/volume) of the total protein of said plant cell. The claims are further drawn to a plant cell or artificial construct comprising a nucleotide sequence encoding an N-terminal plant signal peptide that when expressed as the N-terminus of an angiogenin protein drives angiogenin accumulation to a sub-cellular component selected from mitochondria, chloroplast, nucleus and nucleolus and a nucleotide sequence encoding an angiogenin protein having RNase and cell-binding activity and wherein said nucleic acid provides for a yield of angiogenin protein between approximately 5 and 30% of the total protein of said plant cell. 

Shin et al teach methods for producing recombinant proteins capable of increasing expression rate of target proteins [abstract]. Shin et al teach methods for transforming hosts cells with fusion protein [0017].  Shin et al teach the construction of an expression plasmid for production of angiogenin [Embodiment 7; 0056].  
100% identity to the nucleic acid sequence (SEQ ID NO: 52) of the instant application.
Therefore, after considering Shin et al as a whole, one of ordinary skill in the art would understand that the nucleic acid sequence encoding the angiogenin polypeptide was well known in the art.
Shin et al do not teach expressing angiogenin in a plant system.
Twyman teaches that plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins [page 191, para. 1]. The major benefits of whole plants include the comparatively low cost of large-scale production, the inherent scalability of agricultural systems and the convenience of existing infrastructure for harvesting, processing and distribution [page 191, para. 1]. Proteins produced in plants at 2-10% of the cost of microbial fermentation systems and at 0.1% of the cost of mammalian cell cultures or transgenic animals [page 191, para. 1]. Furthermore, all plant expression platforms have safety benefits over microbial and animal cells because they lack the endotoxins produced by bacterial cells and they do not harbor human pathogens [page 191, para. 2]. Twyman teaches that “given the multitude of benefits listed above, it is not surprising that many of our crop species have been investigated as potential hosts for molecular farming” and that “more than 30 species of plants have now been transformed for the sole purpose of expressing exploiting recombinant proteins” [page 192, para. 2; Table 13.1]. Twyman teaches that tobacco has a long and successful history in molecular farming and that tobacco benefits from well-established gene transfer and regeneration methodologies, and the availability of many robust expression cassettes for the control of transgene expression [page 194, para. 2]. Twyman teaches that the practical advantages of tobacco include its high biomass yield, the wide range of available expression systems and reduced contamination [page 194, para. 2]. Twyman teaches that the first plant-derived recombinant human therapeutic protein, antibody, vaccine, industrial enzyme and biopolymer was produced in tobacco [page 194, para. 2]. Twyman overviews a number of plant systems used in biopharming and production of nuclear transgenic plant with the recombinant protein accumulating within the plant tissues [page 205, para. 3; Table 13.2]. Twyman teaches that transgenic plants usually contain foreign DNA incorporated into the nuclear genome [page 206, para. 1]. Twyman teaches that transgenic plants are advantageous because they have a low overall cost of production, the inherent scalability of agricultural systems, the fact that stable transgenic lines are a permanent resource, and the variety of production hosts suitable for different applications [page 206, para. 1].
Twyman teaches that for high-level transcription, the two most important elements are the promoter and the polyadenylation site [page 211, para. 2]. Twyman teaches that in dicot plants, the cauliflower mosaic virus (CaMV) 35S promoter is the most popular choice because it is strong and constitutive and therefore drives high-level transgene expression in leaves, fruits, tubers, roots and any other relevant organs [page 211, para. 2]. Twyman teaches that inducible promoter systems are also valuable assets in molecular farming because transgene expression can be controlled externally [page 211, para. 3]. Twyman teaches that other parts of the expression construct are also important and that a strong polyadenylation signal is required for transcript stability and those from the CaMV 35S transcript, the Agrobacterium tumefaciens nos gene and the pea ssu gene are popular choices [page 211, para. 4]. Twyman further teaches that “one of the most important considerations for the improvement of protein yields is subcellular protein targeting, because the compartment in which a recombinant protein accumulates strongly influences the interrelated processes of folding, assembly and post-translational modifications which contribute to protein stability and hence help to determine the final yield [page 212, para. 2]. Because many plant-derived recombinant proteins under development are human proteins that normally pass through the endomembrane system, this principle can be applied not only to antibodies but also more generally. Antibodies targeted to the secretory pathway using either plant or animal N-terminal signal peptides usually accumulate to levels that are several orders of magnitude greater than those of antibodies expressed in the cytosol [page 212, para. 4].
Therefore, after considering Twyman as a whole, one of ordinary skill in the art would understand that the practice of molecular farming was commonly practiced and well understood. One N-terminal signal peptides usually accumulate levels that are several orders of magnitude greater than those of expressed in the cytosol.

Heifetz et al teach transgenic plants expressing therapeutically active proteins in subcellular organelles [page 1, para. 1]. Heifetz et al define subcellular organelles to include vacuoles, plastids (which reads on chloroplasts), mitochondria, the cell nucleus, the endoplasmic reticulum or the plasma membrane [page 18, para. 4].  Heifetz et al teach a plant comprising in its plastid or nuclear genome a DNA molecule encoding a protein that is therapeutically active (which would include angiogenin) [pages 3-5; para. bridging pages 40-41]. Heifetz et al teach the expression of therapeutically active proteins from the plastid genome of a plant and that the enormous transgene copy number typical of plastids permits expression levels that usually greatly exceed expression levels commonly obtained from nuclear-expressed genes [page 21, para. 2]. Heifetz et al teach that the targeting of gene products to plastids, for example chloroplasts, is controlled by a signal sequence found at the aminoterminal (N-terminal signal) end of various proteins and which is cleaved during chloroplast import yielding the mature protein and that these signal sequences can be fused to heterologous gene products to effect the import of heterologous products into the chloroplast [page 61, para. 4]. Heifetz et al also teach that plastid gene expression is advantageous because trans gene expression levels are stable over time due to the absence of gene silencing and position effect variation, uniparental plastid gene inheritance prevents pollen transmission of foreign DNA in most economically important crops and hence reduces the possibility of lateral transfer to wild or cultivated plants and proteins expressed within the plastid remain sequestered in the organelle and thus are prevented from interacting with the cytoplasmic environment [page 21, para. 2]. Heifetz et al teach a plastid transformation vector comprising a DNA molecule encoding a protein that is therapeutically active operably linked to a promoter capable of directing the expression of the DNA molecule in a plant plastid and that the protein accumulates in the plastids.  [para. bridging pages 6-7]. Heifetz et al teach that “the expression of a protein encoded by a DNA molecule of the present invention can also be targeted to the plastids using an appropriate plastid transit peptide, preferably comprised at the N-terminus of the protein” and that “a protein of the present invention can also be targeted to the mitochondrion, for example by fusion with a mitochondrial targeting sequence” (MTS) [page 27, para. 2]. Heifetz et al teach a plant comprising in its plastid genome a DNA molecule encoding a protein that is therapeutically active wherein the protein is a milk protein (which would include angiogenin) [Claim 17]. 

	Forner et al teach transforming protoplasts and tobacco plants with the red fluorescent protein eqFP11 with a construct containing the presequence of the mitochondrial iosvaleryl-CoA-dehydrogenase (IVD) (which reads on an N-terminal MTS plant signal) added to the N-terminus of eqFP611 [Figure 2; page 3, left col., para. 1]. Forner et al teach the construct containing CaMV 35S promoter [Figure 2]. Forner et al state that the IVD was chosen because it has previously been found to efficiently target a GFP fusion protein exclusively to mitochondria. Forner et al found the red fluorescence to be restricted exclusively to rod-shaped structures distributed throughout the cell and that no red fluorescence was detectable in other parts of the protoplast [page 3, left col., para. 1].  Thus eqFP611 can be efficiently targeted to plant mitochondria, its subcellular localization be exclusively determined by the targeting information of the signal peptide fused to its N-terminus [page 3, left col., para. 1]. Forner et al also transformed tobacco plants with the mitochondrially targeted eqFP611 and found that red fluorescent mitochondria were observed in all T0 transformants [page 8, left col., para. 2].
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to express the nucleic acid sequence encoding an angiogenin (SEQ ID NO: 52) as taught by Shin et al in a transgenic plant as taught by Twyman, Heifetz et al and Forner et al. Twyman teach that transgenic plants can be used to produce numerous protein products and that molecular farming techniques are routine and commonly practice. Twyman further teach that the expression cassettes are commonly modified to include a promoter, a strong polyadenylation signal (nos gene) and a subcellular protein targeting sequence (MTS). Twyman teach that targeting the protein to subcellular components plastid transit peptide, preferably comprised at the N-terminus of the protein” and that “a protein of the present invention can also be targeted to the mitochondrion, for example by fusion with a mitochondrial targeting sequence” (MTS) [page 27, para. 2]. Forner et al teach transforming protoplasts and tobacco plants with a construct containing heterologous DNA with a MTS added to the N-terminus of the DNA and found that the proteins were successfully targeted to the mitochondria and not found in any other cellular structures. One would have been motivated to express angiogenin and target the protein to a subcellular component in a plant given that angiogenin is a pharmaceutically valuable protein and that protein production in plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins including low cost of large-scale production, the inherent scalability of agricultural systems, safety and the convenience of existing infrastructure for harvesting, processing and distribution (Twyman; page 191, para. 1). One of ordinary skill in the art would have had a reasonable expectation of success given the techniques, modifications, and methodologies of molecular farming were well established and of common practice as taught by Twyman, Heifetz et al and Forner et al. Furthermore, targeting the protein, such as angiogenin, to a sub-cellular component would increase the protein expression levels as compared to those that were not targeted.
Although none of the cited references specifically teach a yield or production of angiogenin protein between approximately 5 and 30% of the total soluble protein of said plant, this is a mere recitation of intended result. A recitation of the intended use or result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Furthermore, protein extraction protocols are is well known in the art and commonly practiced and choice of host plant and extraction protocols result in different soluble protein yield.  Menkhaus et al teach that choice of plant host, along with location within the plant for targeting the recombinant protein (which would include targeting to the mitochondria or other sub-cellular organelle) can play an important role in the ultimate ease of recovery (abstract). For example, Menkhaus at least 30% yield (page 1009, lf. col., para. 1). Therefore, a skilled artisan practicing commonly uses methods of protein extraction and recovery of recombinant proteins from plants would routinely optimize the host plant, targeting area and extraction methods and expect a yield of recombinant proteins within the claimed ranges.

Sequence Alignments
Shin et al amino acid sequence (SEQ ID NO: 32) with 99.9% identity to the nucleic acid (SEQ ID NO: 52 of the instant application). The 0.1% difference is the missing TAG which is the stop codon which would not be transcribed into the amino acid sequence.  Therefore Shin et al’s amino acid sequence has 100% identity to the nucleic acid sequence (SEQ ID NO: 52) of the instant application.
US-12-091-291A-32
; Sequence 32, Application US/12091291A
; Publication No. US20090305351A1
; GENERAL INFORMATION
;  APPLICANT: SHIN, HANG-CHEOL
;  APPLICANT:PARK, YEAN-HEE
;  APPLICANT:SONG, HYANG-DO
;  APPLICANT:KIM, EUNG-YOON
;  APPLICANT:CHON, HA-A-RIN
;  APPLICANT:HYUN, HYE-RAN
;  TITLE OF INVENTION: METHOD FOR PREPARING SOLUBLE AND ACTIVE RECOMBINANT
;  TITLE OF INVENTION:PROTEINS USING PDI AS A FUSION PARTNER
;  FILE REFERENCE: 092939-0102
;  CURRENT APPLICATION NUMBER: US/12/091,291A
;  CURRENT FILING DATE: 2009-04-07
;  PRIOR APPLICATION NUMBER: PCT/KR2005/003543
;  PRIOR FILING DATE: 2005-10-24
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 131
;  TYPE: PRT
;  ORGANISM: Bos sp.
US-12-091-291A-32

Alignment Scores:
Length:                 131    
Score:                  695.00         Matches:       124    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            99.9%          Indels:        0      
DB:                     8              Gaps:          0      

US-13-510-511A-3_COPY_73_447 (1-375) x US-12-091-291A-32 (1-131)

Qy          1 CAAGATGACTACAGATACATCCACTTCCTGACCCAGCACTACGATGCCAAACCAAAGGGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          8 GlnAspAspTyrArgTyrIleHisPheLeuThrGlnHisTyrAspAlaLysProLysGly 27

Qy         61 CGGAACGACGAGTACTGCTTCAACATGATGAAGAACCGACGCCTGACCAGACCTTGCAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 ArgAsnAspGluTyrCysPheAsnMetMetLysAsnArgArgLeuThrArgProCysLys 47

Qy        121 GACCGCAACACCTTCATCCACGGCAACAAGAACGACATCAAGGCCATCTGTGAGGACAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         48 AspArgAsnThrPheIleHisGlyAsnLysAsnAspIleLysAlaIleCysGluAspArg 67

Qy        181 AATGGACAGCCTTACAGAGGCGATCTCAGAATCAGCAAGTCTGAGTTCCAGATCACCATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         68 AsnGlyGlnProTyrArgGlyAspLeuArgIleSerLysSerGluPheGlnIleThrIle 87

Qy        241 TGCAAGCATAAAGGAGGTTCCTCCCGGCCTCCATGCCGGTACGGAGCCACAGAAGACTCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 CysLysHisLysGlyGlySerSerArgProProCysArgTyrGlyAlaThrGluAspSer 107

Qy        301 AGAGTCATTGTTGTCGGCTGTGAGAATGGCTTGCCCGTCCACTTTGATGAGTCCTTTATC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        108 ArgValIleValValGlyCysGluAsnGlyLeuProValHisPheAspGluSerPheIle 127

Qy        361 ACTCCACGCCAC 372
              ||||||||||||
Db       128 ThrProArgHis 131


Response to Applicant’s Arguments dated 8 November 2021
Applicants urge that Hiefetz et al do not make reference to angiogenin or a protein of comparable functional activity, and the unexpectedly high levels of expression achieved in the present invention. [response page 8].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of  Shin et al, Twyman, R.,  Heifetz et al,  Forner et al  and Menkhaus et al that teach or suggest each of the limitations of the claimed invention.  Regarding Hiefetz reference, Heifetz et al teach transgenic plants expressing therapeutically active proteins in subcellular organelles (including chloroplasts, mitochondria, nucleus, etc) [page 1, para. 1].  Heifetz et al teach that “the expression of a protein encoded by a DNA molecule of the present invention can also be targeted to the plastids using an appropriate plastid transit peptide, preferably comprised at the N-terminus of the protein” and that “a protein of the present invention can also be targeted to the mitochondrion, for example by fusion with a mitochondrial targeting sequence” (MTS) [page 27, para. 

Applicants urge that Hiefetz et al describes that the combined use of an N-terminus and C-terminus signal peptide sequence is preferable in directing vacuole accumulation of expressed proteins in transgenic plants and that these teaching teach away from the use of an N-terminal plant signal sequence to drive angiogenin accumulation to a sub-cellular component. [response page 8].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vacuole accumulation of protein) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a plant cell containing a nucleic acid encoding an angiogenin comprising an N-terminal plant signal sequence which drives angiogenin accumulation to a sub-cellular component selected from mitochondria, chloroplast, nucleus and nucleolus, but do not include the vacuole. Furthermore, the open claim language (comprises) does not exclude the use of a C-terminus signal peptide sequence.

Applicants urge that Shin et al would not provide motivation because the constructs are exclusively incorporated into bacteria with no mention of their utility in plants. [response page 8].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of  Shin et al, Twyman, R.,  Heifetz et al,  Forner et al  and Menkhaus et al 

Applicant urges that the Office has misconstrued the meaning of the word ‘yield’ in claim 17 to mean % yield. Applicant states that the present invention claims transgenic plants capable of producing a mammalian protein at concentrations similar to those of the protein in its native source. The invention provides that a plant cell can produce angiogenin at levels equivalent to those in bovine milk.  Applicant urge that Menkhaus et al discloses methodologies in which proteins may be recovered from plants with varying % yield.  Applicants state that the invention provides that a plant cell can produce angiogenin at levels equivalent to those in bovine milk and cite Example 17, p. 54.  [page 9].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that overall protein production of angiogenin as being between 5% and 30% (w/vol) of total soluble protein in the plant cell, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structural requirements of the claim are a plant cell containing a nucleic acid encoding an angiogenin (SEQ ID NO: 52) and an N-terminal plant signal sequence driving angiogenin accumulation to a sub-cellular component (mitochondria, chloroplast, nucleus or nucleolus). The combination of cited prior art make obvious this plant cell and it would naturally follow that the nucleic acid would provide for a production of angiogenin protein at a level of between approximately 5 and 30% (weight/volume) of the total soluble protein of said plant cell. 
Applicant cite Example 17 in the instant specification, however, this example related to production of transgenic white clover plants expressing chimeric angiogenin genes using an endoplasmic reticulum retention signal [Example 16-production of transgenic white clover plants expressing chimeric angiogenin], which is not required in the instant claims. The signal peptides required by the claims are one or more of the 4-amino-acid sequence NTPP, an N-terminal MTS, a nucleotide sequence encoding location within the plant for targeting the recombinant protein (which would include targeting to the mitochondria or other sub-cellular organelle) can play an important role in the ultimate ease of recovery (abstract). 
	As stated in the MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. As stated above, the structural requirements of the claim are a plant cell containing a nucleic acid encoding an angiogenin (SEQ ID NO: 52) and an N-terminal plant signal sequence driving angiogenin accumulation to a sub-cellular component (mitochondria, chloroplast, nucleus or nucleolus). Given the required structure, in the absence of evidence to the contrary, it would naturally follow that a production of angiogenin protein at a level of between approximately 5 and 30% of the total soluble protein would be obtained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 of copending Application No. 16/418,407 (reference application) in view of Twyman (2004. Host Plants, Systems and expression strategies for molecular farming: in Molecular Farming. Ed. R. Fischer and S. Sechillberg. pages 191-216). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both the instant and co-pending applications are drawn to a plant cell or an artificial construct comprising a signal sequence that when expressed drives angiogenin accumulation in the plant cell to a sub-cellular component. Both applications are drawn to a nucleotide sequence encoding a functional angiogenin selected from the group consisting of SEQ ID NO: 52, variants of SEQ ID NO: 52 
However, peptides targeting subcellular components are well known in the art and commonly employed to direct protein products to specific organelles. Twyman teaches that “one of the most important considerations for the improvement of protein yields is subcellular protein targeting, because the compartment in which a recombinant protein accumulates strongly influences the interrelated processes of folding, assembly and post-translational modifications which contribute to protein stability and hence help to determine the final yield [page 212, para. 2]. Because many plant-derived recombinant proteins under development are human proteins that normally pass through the endomembrane system, this principle can be applied not only to antibodies but also more generally. Antibody expression levels can be increased up to ten times higher if the protein is retrieved to the ER lumen using an H/KDEL C- terminal tetrapeptide tag and although the principles of ER-retention in molecular farming have been established using antibodies, it is likely that they will also apply to many other proteins [page 212, para. 4].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of co-pending ‘407 and to include N-terminal plant signal sequences that target protein production to subcellular organelles, including the mitochondria, chloroplast, nucleus, and nucleolus. Twyman teach that the expression cassettes are commonly modified to include a promoter, a strong polyadenylation signal (nos gene) and a subcellular protein targeting sequence (mitochondrial targeting sequence). Twyman teach that targeting the protein to subcellular components can increase protein production up to ten times higher non-targeted cassettes and suggest that this would apply to many other proteins [page 212, para. 4]. One would have been motivated to express angiogenin and to target the protein to a subcellular component in a plant, including the mitochondria, given that angiogenin is a pharmaceutically valuable protein and that protein production in plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins including low cost of large-scale production, the inherent scalability of agricultural systems, safety and the 
The two application have the same inventive entity and are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN M REDDEN/Examiner, Art Unit 1661